Citation Nr: 0308686	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-08 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for stomach hernias.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for peritonitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
peripheral vascular disease of the feet.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The record shows that in November 1982 the RO denied service 
connection for a fungal disorder, varicose veins, and stasis 
ulcer, and in the December 1997 rating decision denied 
reopening the claim (recharacterized as a vascular disorder 
of the feet).  In a June 2001 statement the veteran indicated 
his claim for a vascular disorder represented the same issue 
as his claim for varicose veins and left leg ulcers.  The RO 
also denied reopening this claim in a January 2003 rating 
decision and denied direct service connection based upon 
consideration of the veteran's revised theories of causation.  

The Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board lists the issue as to bilateral peripheral vascular 
disease of the feet as whether new and material evidence has 
been submitted to reopen the claim for service connection.  
Although the diagnoses and theories as to causation have been 
revised, the reliance upon a new etiological theory is 
insufficient to transform a claim which has been previously 
denied into a separate and distinct, or new, claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).




FINDINGS OF FACT

1.  Diabetes mellitus, stomach hernias, diverticulitis, and 
peritonitis were not manifested in service; diabetes was not 
manifested in the first postservice year; and none of the 
disorders is shown to be related to service.

2.  In November 1982 the RO denied service connection for a 
fungal disorder, varicose veins, and stasis ulcer to the left 
leg; the veteran was notified of, and did not timely appeal, 
that decision.  

2.  Evidence added to the record since the November 1982 
determination includes no new evidence which bears directly 
and substantially upon the matter of service connection for 
peripheral vascular disease of the feet, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, stomach 
hernias, diverticulitis, and peritonitis is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  New and material evidence has not been submitted, and a 
claim of entitlement to service connection for bilateral 
peripheral vascular disease of the feet may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  Although the service 
connection issues on appeal were initially denied as not well 
grounded, the RO subsequently adjudicated and denied the 
claims on the merits.  The veteran and his representative 
were notified of the revised duties to assist and notify by 
correspondence dated in February 2002.  The new regulations 
were cited in a January 2003 supplemental statement of the 
case.  These and other documents of record adequately 
notified the veteran of the evidence necessary to 
substantiate the matters on appeal and of the action to be 
taken by VA.  As the veteran has been kept apprised of what 
he must show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  The Board notes that the veteran's 
service medical records were received and that all identified 
and authorized post-service medical records pertinent to the 
matters on appeal have been obtained.  Although the veteran 
claims, in essence, that records of a 2 week period of 
hospital treatment for a stomach disorder are missing from 
his service medical records, the Board finds his claim as to 
missing records is inconsistent with the available evidence 
of record.  

Service medical records from the Portsmouth Naval Hospital 
show the veteran underwent a period of medical observation 
for dermatitis due to bug bites from October 12, 1952, to 
October 28, 1952.  The hospital report includes a detailed, 
comprehensive discussion of his prior medical history and is 
silent as to any treatment for a stomach disorder or chronic 
seasickness.  A January 4, 1953, report noted the veteran had 
been examined and found to be physically qualified for 
transfer.  A January 8, 1953, examination revealed no abdomen 
or viscera abnormalities.  The veteran was separated from 
active service on January 13, 1953.  The veteran first 
reported he had been treated for stomach problems during 
active service by correspondence dated in June 2001.  

In a January 1998 report the national Personnel Records 
Center (NPRC) notified the veteran that a search for 
Portsmouth Naval Hospital records dated in 1952 had been 
unsuccessful.  It is significant to note that in his July 
1997 request for that search the veteran only indicated he 
had been treated as an inpatient in 1952 for fungal 
infections, leg ulcers, and rashes.  In light of the 
inconsistencies in the veteran's own statements, the 
inconsistencies between his claim as to treatment and the 
contemporaneous service medical evidence, the prolonged delay 
between the alleged treatment and his initial report of that 
treatment, and the efforts already undertaken by the RO and 
the NPRC to obtain records, the Board finds further efforts 
to obtain additional service medical records would be futile.  

In addition, although the veteran contends a VA physician had 
indicated that his chronic fungal infections and leg ulcers 
were related to diabetes mellitus, the Board finds further 
development as to this matter is unwarranted because the 
probative evidence demonstrates neither of these disorders 
was incurred during active service.  As the veteran does not 
contend the physician's alleged statement was based upon 
documented or established medical findings or upon a review 
of his medical records, an attempt to obtain documentation of 
that statement could serve no useful purpose.  The 
determinative issue as to these matters is not whether they 
are related, but rather if they or any related disorder were 
incurred in or aggravated by active service.  The Board 
further finds the statements from the veteran's spouse and 
children in support of his claims are of little probative 
value in demonstrating injuries or diseases incurred during 
active service because of their relationship to the veteran 
and because they were submitted many years after the fact.
The VCAA also requires that VA provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In this case, the Board finds an examination 
is not necessary because the credible evidence of record does 
not establish that the veteran incurred an event, injury, or 
disease during a period of active service that may be 
associated with the matters on appeal.  

Although the veteran claims he was treated for severe 
stomach, chronic seasickness, and chronic fungus disorders 
and that he experienced symptoms related to diabetes mellitus 
during active service, the Board finds his claims are 
inconsistent with the other evidence of record.  Based upon 
the available evidence of record, the Board finds there is no 
reasonable possibility that a present medical examination 
could establish the requisite nexus between the initial 
report of these disorders and the alleged problems the 
veteran claims to have experienced in 1952.  The available 
medical evidence sufficiently demonstrates unrelated, post-
service incurrence and is adequate for determinations as to 
these matters. 

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions  of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection can also be 
granted for certain diseases, including diabetes mellitus and 
peptic ulcers, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and certain chronic diseases 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
Court has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service medical records are negative for 
report, treatment, or diagnoses related to diabetes mellitus, 
stomach hernias, diverticulitis, or peritonitis.  An October 
1952 Portsmouth Naval Hospital report includes a detailed, 
comprehensive discussion as to prior medical history and is 
silent as to any treatment for a stomach disorder, chronic 
seasickness, or any report of symptoms possibly due to 
diabetes mellitus.  A January 8, 1953, examination revealed 
no abdomen and viscera or endocrine system abnormalities.  
Urinalysis was negative for sugar abnormality.  Service 
medical records also show the veteran had been treated for 
pyloric stenosis at age 7, with no evidence of any 
aggravation of that disorder during active service.  Post-
service VA and private medical records show the veteran was 
first informed that he had a glucose intolerance in 1960, was 
first provided a diagnosis of diabetes mellitus in March 
1989, was first treated for perforated diverticulitis in 
February 1983, and was first provided a diagnosis of hiatal 
hernia in March 1989.  

The only evidence in this case of any possible relationship 
betweens the veteran's diabetes mellitus, stomach hernias, 
diverticulitis, or peritonitis is his own opinion.  As he is 
not a licensed medical practitioner, he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  There is no probative or competent evidence 
demonstrating diabetes mellitus or peptic ulcers were 
manifest to any degree within one year of service.  
Therefore, the Board finds service connection is not 
warranted for diabetes mellitus, stomach hernias, 
diverticulitis, or peritonitis.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.

New and Material Evidence Claim

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA also include a 
new definition of new and material evidence; however, that 
provision applies only to claims to reopen filed on or after 
August 29, 2001.  Hence, it does not apply in the instant 
case.  The veteran and his representative were notified of 
the revised duties to assist and notify by correspondence 
dated in February 2002.  The Board finds that the duty to 
notify provisions of the VCAA are fulfilled.  No additional 
assistance or notification to the appellant is required. 

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [As was noted, an amended version of 
38 C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.]

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented.  Anglin v. West, 203 F.3d 1343 (2000).

In a November 1982 rating decision VA denied service 
connection for a fungal disorder, varicose veins, and stasis 
ulcer of the left leg.  The veteran was notified by 
correspondence dated November 17, 1982.  He did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 3.104.  

The veteran's service medical records are negative for 
report, treatment, or diagnosis of a chronic fungal disorder, 
varicose veins, or stasis ulcers.  An October 1952 Portsmouth 
Naval Hospital report includes a detailed, comprehensive 
discussion as to prior medical history and is silent as to 
any treatment for these disorders.  Records show the veteran 
was initially seen because of a rash, but that the diagnosis 
was later changed to dermatitis due to bed bug bites.  A 
January 1953 examination revealed no abnormalities to the 
skin or lower extremities.  Post-service VA and private 
medical records show the veteran was first treated for a 
persistent left ankle ulcer in 1958 and for ligation of a 
left long saphenous vein in 1962.  In November 1982 the RO 
denied service connection for a fungal disorder, varicose 
veins, and stasis ulcer, in essence, because the evidence did 
not show these disorders were incurred in or were otherwise 
related to active service.

In correspondence dated in June 1997 the veteran requested 
service connection for fungal and vascular disorders of the 
feet and for leg ulcers as secondary to the fungal disorder 
of the feet.  In subsequent correspondence he reiterated his 
claim that he had been treated for a fungal disorder in 1952 
and that this disorder led to his vascular disorder of the 
feet and leg ulcers.  He also contended that his diabetes 
mellitus was related to these disorders.  Additional post-
service VA and private medical records associated with the 
claim folder since the November 1982 decision show the 
veteran was treated for vascular disorders of the lower 
extremities and stasis ulcers without opinion as to their 
relationship to service.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
final decision is cumulative or redundant of the evidence 
previously considered.  As the information provided in 
support of the application to reopen a claim for entitlement 
to VA benefits does not include new evidence which bears 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims, it is not "new and material," and the application 
to reopen the claim must be denied.


ORDER

Service connection for diabetes mellitus, stomach hernias, 
diverticulitis, and peritonitis is denied.

The appeal to reopen a claim for entitlement to service 
connection for bilateral peripheral vascular disease of the 
feet is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

